Exhibit Item 8. Consolidated Financial Statements and Supplementary Data Index to Consolidated Financial Statements and Financial Statement Schedule Page Consolidated Financial Statements Management’s Report on Internal Control 2 Reports of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheetsas of March 28, 2008 and March 30, 2007 6 Consolidated Statements of Incomefor the years ended March 28, 2008, March 30, 2007 and March 31, 2006 8 Consolidated Statements of Cash Flowsfor the years ended March 28, 2008, March 30, 2007 and March 31, 2006 9 Consolidated Statements of Stockholders’ Equity for the years ended March 28, 2008, March 30, 2007 and March 31, 2006 10 Notes to Consolidated Financial Statements 11 Quarterly Financial Information (Unaudited) 59 Schedule Schedule II—Valuation and Qualifying Accounts for the years ended March 28, 2008, March 30, 2007 and March 31, 2006 60 Schedules other than that listed above have been omitted since they are either not required, are not applicable, or the required information is shown in the consolidated financial statements or related notes. MANAGEMENT REPORT Management Report on Internal Control Over Financial Reporting The management of Computer Sciences Corporation (the Company) is responsible for establishing and maintaining adequate internal control over financial reporting.
